Per Curiam:

The only errors complained of in this case, except an order as to the distribution of the funds, relate to the findings of fact by the court, the principal question in dispute being whether a promissory note for $240 and interest, given by the plaintiff in error to the defendant in error, was to be regarded as paid, except as to the interest, in the sale of the partnership business to Klopfenstein & Wilson. As to this, and all other facts to which attention is called, there seems to be a conflict in the evidence. In fact, the weight of the evidence *839seems to be in favor of tbe finding of the court that the proposition by which the note was to be considered canceled was never accepted nor carried out.
As to the order of the court requiring the receiver to pay over to the defendant all the moneys in his hands, after paying the debts of the firm of Klopfenstein & Wilson, without maldng any provision for the payment of the receiver, the order is perhaps erroneous; but it is not a matter of which the plaintiff in error can complain, as it does not affect him but affects only the receiver. The judgment is affirmed.